DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 states “… the upper portion, the middle, and the lower portion…” The Examiner believes the claim is intended to state “… the upper portion, the middle portion, and the lower portion…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "The collapsible travel bottle of claim 15" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further examination, claim 16 is being interpreted as depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins, III (US 5206037) (hereinafter Robbins) in view of Abrams et al. (US 2015/0297032) (hereinafter Abrams), and further in view of Miksovsky et al. (US 8887942) (hereinafter Miksovsky).

Regarding Claim 1

	Robbins teaches a collapsible travel bottle (below - Fig. 3 and 4) comprising: a flexible main body (40) comprising an inner space for receiving a liquid therein, the main body including an upper portion (46-52), a middle portion (64-70), and a lower portion (72); an opening (54) in the upper portion in communication with the inner space to allow receiving and discharging of the liquid within the flexible main body; a threaded neck portion (52) proximate the opening; a rigid cap (not shown) that couples to the threaded neck portion (52) to restrict receiving and discharging of the liquid within the flexible main body through the opening; and the middle 

    PNG
    media_image1.png
    554
    408
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    317
    510
    media_image2.png
    Greyscale

Robbins does not teach a rigid collar that couples to the upper portion proximate the opening, or a reinforcing element circumferentially embedded within the curved outer wall.  
	Abrams teaches a collapsible travel bottle (below – Fig. 5) comprising: a flexible main body (100) comprising an inner space for receiving a liquid therein, the main body including an upper portion (103), a middle portion (102), and a lower portion (101); an opening in the upper portion in communication with the inner space to allow receiving and discharging of the liquid within the flexible main body; a rigid collar (200) that couples to the upper portion (103) proximate the opening; a rigid cap (300) that couples to the rigid collar to restrict receiving and discharging of the liquid within the flexible main body through the opening (Paragraphs [0022] and [0046]).  

    PNG
    media_image3.png
    644
    565
    media_image3.png
    Greyscale

Miksovsky teaches a collapsible travel bottle (below – Fig. 4) comprising: a flexible main body (20) comprising an inner space for receiving a liquid therein, the main body including an upper portion (25), a middle portion (25’), and a lower portion (25”); an opening in the upper portion in communication with the inner space to allow receiving and discharging of the liquid within the flexible main body; a rigid cap (22) that couples to the upper portion to restrict receiving and discharging of the liquid within the flexible main body through the opening; and the lower portion (25”) includes a reinforcing element (31) circumferentially embedded within the curved outer wall (Col. 7, Ln. 36-55). 

    PNG
    media_image4.png
    463
    544
    media_image4.png
    Greyscale

Robbins, Abrams, and Miksovsky are analogous inventions in the field of collapsible containers.  It would have been obvious to one skilled in the art at the time of filing to modify the upper portion of Robbins with the teachings of the collar of Abrams in order to insulate a user’s hand from the thermal energy radiating from the contents of the container – either hot or cold (Paragraph [0006]). It would have further been obvious to one skilled in the art at the time of filing to modify the lower portion of Robbins in view of Abrams with the teachings of the circumferential reinforcing element of Miksovsky in order to provide increased stability at the base as well as facilitating gripping of the lower element when expanding the container (Col. 7, Ln. 47-55).

Regarding Claim 2

	Robbin in view of Abrams and further in view of Miksovsky (herein after “modified Robbins”) teaches all the limitations of claim 1 as stated above. Robbins further teaches the middle portion (64-70) is comprised of a plurality of minor stages (66/68) that are interconnected and are positioned in-between an upper articulating wall (64) and a lower articulating wall (70); 

Regarding Claim 3

	Modified Robbins teaches all the limitations of claim 2 as stated above. Robbins further teaches each of the plurality of minor stages are interconnected at their longitudinal ends, as can be seen in Fig. 3 above.
	However, Robbins does not teach each of the plurality of minor stages is diamond shaped. Abrams teaches each of a plurality of minor stages (106a-c) is diamond shaped and are interconnected at their longitudinal ends, as can be seen in Fig. 5 above. At the time of filing, it would have been an obvious matter of design choice to have the plurality of minor stages be diamond shaped, since such a modification would have involved a mere change in the shape of a component to that of a functionally equivalent shape.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04 (IV)(B).

Regarding Claim 4

	Modified Robbins teaches all the limitations of claim 2 as stated above. Robbins further teaches the upper articulating wall (64) collapses to allow the upper portion to transition partially into a portion of the inner space defined by the middle portion (64-70), and wherein the lower articulating wall (70) collapses to allow the middle portion (64-70) to transition partially into a portion of the inner space defined by the lower portion (72), as can be seen in Fig. 4 above.

Regarding Claim 5

	Modified Robbins teaches all the limitations of claim 4 as stated above. Robbins further teaches the plurality interconnected minor stages (66/68) fold onto one another to allow the upper portion (46-52) and the middle portion (64-70) to transition fully into the portion of the inner space defined by the lower portion (72), as can be seen in Fig. 4 above.

Regarding Claims 6 and 7

	Modified Robbins teaches all the limitations of claim 1 as stated above. Robbins further teaches the upper portion, middle portion, and lower portion are composed of a flexible material. Robbins does not teach the flexible material is silicone rubber or a synthetic elastomer.
	Abrams teaches the upper portion, the middle portion, and the lower portion are composed of silicone rubber or a synthetic elastomer (Paragraph [0069]).
	It would have been obvious to one skilled in the art at the time of filing to modify the material of Robbins with the teachings of the silicone rubber/synthetic elastomer of Abrams in order to utilize a material which is chemically inert and will not leach contaminants into stored beverages, is moderately resistant to tears, and provides some protection against heat transfer from hot liquids to the user's hand (Paragraph [0069]).

Regarding Claim 8

	Modified Robbins teaches all the limitations of claim 1 as stated above. Modified Robbins further teaches a circumferential seating wall extending from the upper portion. With the modification of the upper portion of Robbins with the teachings of the collar of Abrams, the modification would have required the upper portion of Robbins to have a circumferential seating wall (shown below) extending from the upper portion, as is taught by Abrams in order to allow 
[AltContent: textbox (Circumferential seating wall)][AltContent: arrow]
    PNG
    media_image5.png
    885
    465
    media_image5.png
    Greyscale


Regarding Claim 9

	Modified Robbins teaches all the limitations of claim 8 as stated above. Modified Robbins (via the modification by Adams) further teaches the seating wall (above) has a diameter and a height generally equal to a diameter and a height of the rigid collar, as can be seen in Fig. 1A and 5 above.

Regarding Claim 10

	Modified Robbins teaches all the limitations of claim 8 as stated above. Modified Robbins (via the modification by Adams) further teaches an upper retaining ridge (120) extending from a first perimeter edge of the seating wall, the upper retaining ridge sandwiched 

    PNG
    media_image6.png
    426
    615
    media_image6.png
    Greyscale

Regarding Claim 11

	Modified Robbins teaches all the limitations of claim 10 as stated above. Modified Robbins (via the modification by Adams) further teaches a lower retaining ridge (115) extending from a second perimeter edge of the seating wall, the second perimeter edge opposite the first perimeter edge, as can be seen in Fig. 2 above (Paragraph [0025]).

Regarding Claim 12

	Modified Robbins teaches all the limitations of claim 1 as stated above. Modified Robbins (via the modification by Adams) further teaches the cap (300) is coupled to the rigid collar (200) using a threaded connection (302/201) between the rigid cap and the rigid collar (Paragraph [0032]).

Regarding Claim 14



Regarding Claim 16

	Modified Robbins teaches all the limitations of claim 1 as stated above. Miksovsky further teaches the reinforcing element (31) is comprised of a thicker version of the same material as the rest of the flexible main body, as can be seen in Fig. 4 above.

Regarding Claim 17

	Modified Robbins teaches all the limitations of claim 1 as stated above. Robbins further teaches the upper portion (46-52) and the middle portion (64-70) have a generally tapered conical shape, as can be seen in Fig. 3 above.

Regarding Claim 20

	Robbins teaches a method of manufacturing a collapsible travel bottle including the steps of: providing a flexible main body (40) comprising an inner space for receiving a liquid therein, the main body including an upper portion (46-52), a middle portion (64-70), and a lower portion (72); providing an opening (54) in the upper portion in communication with the inner space to allow receiving and discharging of the liquid within the flexible main body; providing a threaded neck portion (52) proximate the opening; providing a rigid cap (not shown) that couples to the threaded neck portion (52) to restrict receiving and discharging of the liquid within the flexible main body through the opening; and providing that the middle portion is configured to enable both the upper portion and the middle portion to collapse fully into the lower portion; and 
Robbins does not teach a rigid collar that couples to the upper portion proximate the opening; or a reinforcing element embedded circumferentially within the curved outer wall.  
	Adams teaches a method of manufacturing a collapsible travel bottle including the steps of: providing a flexible main body (100) comprising an inner space for receiving a liquid therein, the main body including an upper portion (103), a middle portion (102), and a lower portion (101); providing an opening in the upper portion in communication with the inner space to allow receiving and discharging of the liquid within the flexible main body; providing a rigid collar (200) that couples to the upper portion proximate the opening; providing a rigid cap (300) that couples to the rigid collar to restrict receiving and discharging of the liquid within the flexible main body through the opening (Paragraphs [0022] and [0046]).  
Miksovsky teaches a method of manufacturing a collapsible travel bottle including the steps of: providing a flexible main body (20) comprising an inner space for receiving a liquid therein, the main body including an upper portion (25), a middle portion (25’), and a lower portion (25”); providing an opening in the upper portion in communication with the inner space to allow receiving and discharging of the liquid within the flexible main body; providing a rigid cap (22) that couples to the upper portion to restrict receiving and discharging of the liquid within the flexible main body through the opening; and providing that the lower portion (25”) has a curved outer wall and a reinforcing element (31) embedded circumferentially within the curved outer wall (Col. 7, Ln. 36-55).
Robbins, Abrams, and Miksovsky are analogous inventions in the field of collapsible containers.  It would have been obvious to one skilled in the art at the time of filing to modify the .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Robbins as applied to claim 1 above, and further in view of Tsui (US 2015/0251795).
Regarding Claim 18

	Modified Robbins teaches all the limitations of claim 1 as shown above.  Modified Robbins does not teach a restraining strap that couples the rigid cap to the rigid collar.  
	Tsui teaches a collapsible travel bottle (below – Fig. 36 and 37) comprising: a flexible main body (122) comprising an inner space for receiving a liquid therein, the main body including an upper portion (134), a middle portion (132/136), and a lower portion (128); an opening in the upper portion in communication with the inner space to allow receiving and discharging of the liquid within the flexible main body; a rigid collar (126) that couples to the upper portion proximate the opening; a rigid cap (140) that couples to the rigid collar to restrict receiving and discharging of the liquid within the flexible main body through the opening; and the middle portion configured to enable both the upper portion and the middle portion to collapse fully into the lower portion; the lower portion configured to have a curved outer wall; and a 

    PNG
    media_image7.png
    849
    558
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    434
    850
    media_image8.png
    Greyscale


Modified Robbins and Tsui are analogous inventions in the field of collapsible containers.  It would have been obvious to one skilled in the art at the time of filing to modify the bottle of modified Robbins with the teachings of the retaining strap of Tsui in order to prevent the user from misplacing the cap.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Robbins as applied to claim 1 above, and further in view of Averill (US 2015/0239621).
Regarding Claim 19

	Modified Robbins teaches all the limitations of claim 1 as shown above.  Modified Robbins does not teach a pair of opposite facing tabs extending downward from the rigid collar towards the lower portion.  
	Averill teaches a travel bottle (below – Fig. 3) comprising: a main body comprising an inner space for receiving a liquid therein, the main body including an upper portion (52), a middle portion, and a lower portion; an opening in the upper portion in communication with the inner space to allow receiving and discharging of the liquid within the flexible main body; a rigid collar (26/28) that couples to the upper portion proximate the opening; a rigid cap (12) that couples to the rigid collar to restrict receiving and discharging of the liquid within the flexible main body through the opening; and pair of opposite facing tabs (40) extending downward from the rigid collar towards the lower portion, as can be seen in Fig. 3 below (Paragraph [0031]).  

    PNG
    media_image9.png
    650
    413
    media_image9.png
    Greyscale

Modified Robbins and Averill are analogous inventions in the field of bottles having collars and caps.  It would have been obvious to one skilled in the art at the time of filing to modify the collar of modified Robbins with the teachings of the tabs of Averill in order to provide anchors to help remove/apply the cap without the collar rotating around the upper portion of the container.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Robbins does not teach lower portion having “a generally round bowl shape with a curved outer wall”. The Examiner respectfully disagrees. As can be seen in the figures, Robbins teaches a cylindrical lower portion which has a convex lower portion – i.e. a generally round bowl shape with a curved outer wall.
Applicant argues that Miksovsky does not teach the lower portion having “a reinforcing element circumferentially embedded within the curved outer wall”. Again, the Examiner .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733          

/DON M ANDERSON/Primary Examiner, Art Unit 3733